UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1662


BERNARD AKWASI ACHEAMPONG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 11, 2010                 Decided:   March 24, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kofi Asamoah, ASAMOAH & ASSOCIATES, Gaithersburg, Maryland, for
Petitioner. Tony West, Assistant Attorney General, William C.
Peachey,   Assistant   Director,   Daniel  E.   Goldman,   Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bernard   Akwasi   Acheampong,       a   native     and    citizen   of

Ghana,     petitions   for    review    of   an    order    of    the    Board    of

Immigration Appeals (Board) denying relief from removal.                          We

have reviewed the administrative record and Acheampong’s claims

and agree with the agency decision that he is removable for

having been convicted of an aggravated felony.                     See 8 U.S.C.

§ 1227(a)(2)(A)(iii) (2006).            We accordingly deny the petition

for review.      See In re: Acheampong (B.I.A. May 14, 2009).                     We

dispense     with   oral     argument    because      the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                 PETITION DENIED




                                        2